Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,806,754 to Hodge (Hodge) in view of U.S. Patent Publication #2020/0028535 to McGrath (McGrath) and either or multiple of U.S. Patent #5,307,966 to Inaba (Inaba), U.S. Patent #8,411,424 to Hsiung (Hsiung) and/or U.S. Patent #6,662,986 to Lehtonen (Lehtonen), either alone or further in view of U.S. Patent #9,723,116 to Georges (Georges).
With Respect to Claim 1  
	Hodge discloses a mobile device protection case, comprising: a planar base (rear wall of case, see e.g. FIG. 2 or 7): a perimeter sidewall extending orthogonally around a perimeter of the planar base (sidewalls of case, see e.g. FIGS. 6-7); the perimeter sidewall defining an interior volume (cavity 50); the interior volume dimensioned to receive a mobile device (capable of this use, see also 60 in FIG. 5 demonstrating this use): a pair of apertures (noting the aperture into and out of any single 20 or 90 constitutes a pair of apertures, or alternately any pair of 20 or any pair of 90 includes such apertures) disposed on a corner portion of the perimeter sidewall and attaching a first lanyard to at least one of the apertures and which is dimensioned to be secured to the wrist of a user as well as the use of a second lanyard dimensioned to be secured around the neck of a user (noting disclosure of attaching wrist or neck straps); as well as the use of alternate strap structures (see e.g. alternate wrist strap of FIG. 6) but does not disclose the first lanyard looped through each aperture of the pair of apertures, a connection ring disposed on a rear surface of the planar base, a second lanyard connected to the connection ring dimensioned to be secured around the neck of the user.
	However, McGrath discloses forming a phone case with a connection ring (16) disposed on the rear surface of the planar base, and a second lanyard (111, 121, 122, 126, 130, and related structures) connected to the connection ring (see e.g. FIGS. 1-2) and dimensioned to be secured around the neck of the user (capable of this use, see also FIG. 8 and description).
	Inaba discloses attaching a similar first lanyard (3) dimensioned to be secured to the wrist of a user by looping the lanyard (3) through two apertures (2) of a pair of apertures located at or near corners of an electronic device housing/casing; Hsiung discloses attaching a similar first lanyard/strap by looping it through each aperture of a pair of apertures (noting pair of apertures 1422) on/near a corner in a housing for an electronic device; Lehtonen discloses attaching a first lanyard (20) to a mobile phone/electronic device by looping it through each aperture of a pair of apertures (noting pair of apertures of any of 12-14 and the corner opening disclosed but not shown) and also hanging it from a user’s wrist (FIG. 6).
	Georges discloses attaching both a wrist attachment structure/lanyard and a neck attachment structure/lanyard to an electronic device (see e.g. FIGS. 10 and 11L).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of McGrath, to add a connection ring and second lanyard as taught by McGrath/as claimed to the rear wall of the case of Hodge, in order to allow for an additional and adjustable attachment location for a neck strap as taught by McGrath, to allow for an alternate carrying mode, and/or for any other obvious benefits of such structure (e.g. similar rings and straps are known in the art to use as hangers, or to attach other accessories, and the ring and lanyard of McGrath are capable of such utility).
It would further have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Inaba, Hsiung, or Lehtonen of looping a strap through a pair of openings/apertures to attach the strap, to replace the ring or clip attachment (30/80) of Hodge with such a looping attachment, in order to allow for moving the strap through the aperture for adjustment and/or as a mere substitution of one art known fastening mechanism for another.
Alternately, it would have been obvious 	to one of ordinary skill in the art before the filing date of this application, given the disclosure of Inaba, to loop the wrist lanyard/strap through two adjacent 20 or 90 similar to the Inaba structure (using a lanyard like Inaba or any other suitable wrist strap/lanyard structure), in order to provide two points of attachment for stronger attachment, to spread forces over multiple locations, to hold the case and device in a desired orientation by the corners (e.g. vertically upright or upside down or in a desired landscape orientation), and/or as a mere substitution of one art known fastening mechanism for another.
Alternately, it would have been obvious 	to one of ordinary skill in the art before the filing date of this application, given the disclosure of Hsiung and/or Lehtonen, to form the openings (20/90) of Hodge/the combination as a pair of apertures as taught by Hsiung and/or Lehtonen, in order to reduce the profile of the case to make it smaller and easier to store, and/or as a mere substitution of one art known fastening mechanism for another. Alternately, Lehtonen discloses this structure to attach a strap in general but does not detail the type of strap and Hsiung discloses using such to attach a hanging structure and hanging from a wrist, and so the two together provide even more motivation for/evidence of the obviousness of this modification.
Alternately, although Examiner maintains the position that the use of two carrying mechanisms/lanyards would have been obvious, in the interests of advancing prosecution Georges discloses the use of both a neck and hand/wrist attachment structure on an electronic device case which provides additional motivation to do so and/or evidence of the obviousness of doing so.
With Respect to Claim 6  
The mobile device protection case of claim 1, but does not disclose wherein the connection ring is a D-ring. 
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to form the ring as a D-ring, as a mere substitution of one art known ring structure for another and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 7  
The mobile device protection case of claim 1, wherein the perimeter sidewall further comprises a support rim opposite the planar base (see e.g. FIGS. 2 and 7 showing such a support rim).
With Respect to Claim 8  
The mobile device protection case of claim 1, further comprising a plurality of connection openings (the other corner apertures are considered a plurality of connection openings as claimed).
With Respect to Claim 10  
The mobile device protection case of claim 1, wherein the planar base and the perimeter sidewall are made of a plastic material (resilient plastic or hardened plastic are disclosed, among other possible materials).


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,806,754 to Hodge (Hodge) in view of U.S. Patent Publication #2020/0028535 to McGrath (McGrath) and either or multiple of U.S. Patent #5,307,966 to Inaba (Inaba), U.S. Patent #8,411,424 to Hsiung (Hsiung) and/or U.S. Patent #6,662,986 to Lehtonen (Lehtonen), either alone or further in view of U.S. Patent #9,723,116 to Georges (Georges) as applied to claim 1 above, and further in view of either U.S. Patent Publication #20110279959 to Lopez (Lopez) or U.S. Patent #6,029,871 to Park (Park).
With Respect to Claim 2  
The mobile device protection case of claim 1, and a pivotal and rotating connection between the ring and the mounting plate, and that the mounting plate and ring structure could be made integral with the phone case ([0047]), but does not disclose wherein the connection ring is secured to the rear surface of the planar base via a bracket that extends through the planar base.
However, Lopez discloses attaching a rotating attachment structure to an electronic device case (110) using a rotating connection securing the attachment structure to the rear surface of the planar base via a bracket (135 or 131) that extends through the planar base (FIG. 1 or 3-5); Park discloses attaching a rotating and pivoting attachment structure to an electronic device case (110) using a rotating connection securing the attachment structure to the rear surface of the planar base via a bracket (50 or 50 in combination with 60) that extends through the planar base (FIG. 7).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Lopez or Park, to attach the ring of the combination to the phone case rear using a bracket that extends through the planar base, in order to firmly connect the two parts, as a mere selection of an art appropriate rotating attachment mechanism, as a mere substitution of one art known attachment mechanism for another, and/or as doing so constitutes at most merely making integral (i.e. it integrates the rotating structure and attachment as part of the device case) which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 3  
The mobile device protection case of claim 2, wherein the bracket is rotatable within the planar base (per Lopez or Park).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,806,754 to Hodge (Hodge) in view of U.S. Patent Publication #2020/0028535 to McGrath (McGrath) and either or multiple of U.S. Patent #5,307,966 to Inaba (Inaba), U.S. Patent #8,411,424 to Hsiung (Hsiung) and/or U.S. Patent #6,662,986 to Lehtonen (Lehtonen), either alone or further in view of U.S. Patent #9,723,116 to Georges (Georges) as applied to claim 1 above, and further in view of U.S. Patent #6,550,108 to Pratl (Pratl).
With Respect to Claim 6   
As an alternative to the rejection of claim 6 above using Hodge in view of McGrath and either Inaba, Hsiung, and/or Lehtonen, either alone or further in view of Georges alone, in the interests of advancing prosecution, Pratl discloses forming a similar rear mounted ring to that of McGrath that is a D-ring, which provides further evidence of the obviousness of/motivation for modifying the ring of the combination to be a D-ring.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,806,754 to Hodge (Hodge) in view of U.S. Patent Publication #2020/0028535 to McGrath (McGrath) and either or multiple of U.S. Patent #5,307,966 to Inaba (Inaba), U.S. Patent #8,411,424 to Hsiung (Hsiung) and/or U.S. Patent #6,662,986 to Lehtonen (Lehtonen), either alone or further in view of U.S. Patent #9,723,116 to Georges (Georges) as applied to claim 1 above, and further in view of U.S. Patent #9,254,023 to Su (Su).
With Respect to Claim 8  
As an alternative to the rejection of claim 6 above using Hodge in view of McGrath and either Inaba, Hsiung, and/or Lehtonen, either alone or further in view of Georges alone, in the interests of advancing prosecution, Su discloses forming an electronic device case with side openings (plurality of through holes 133) in order to provide access to keys and interfaces of a held device.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Su, to add connection openings (through holes 133) to the sidewall of the combination for providing access to keys and interfaces such as to allow accessing plugs on the device for connecting peripherals/accessories to the device.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,806,754 to Hodge (Hodge) in view of U.S. Patent Publication #2020/0028535 to McGrath (McGrath) and either or multiple of U.S. Patent #5,307,966 to Inaba (Inaba), U.S. Patent #8,411,424 to Hsiung (Hsiung) and/or U.S. Patent #6,662,986 to Lehtonen (Lehtonen), either alone or further in view of U.S. Patent #9,723,116 to Georges (Georges) as applied to claim 1 above, and further in view of U.S. Patent #99,161,597 to Kay (Kay).
With Respect to Claim 9  
The mobile device protection case of claim 1, but does not disclose wherein the perimeter  sidewall further comprises at least one button cover, wherein each button cover is configured to cover a button of a mobile device while enabling actuation of the button. 
However, Kay discloses forming a similar electronic device case with a sidewall including button covers (noting side surface covering 150 below the aperture at the buttons 110, 115) configured to cover a button of a mobile device while enabling actuation of the button, in order to protect the buttons while also permitting interaction with the buttons by applying force to the outer surface of the surface covering proximate the volume buttons.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Kay, to form the sidewall with button covers as taught by Kay/as claimed, in order to protect the buttons while also permitting interaction with the buttons by applying force to the outer surface of the surface covering proximate the volume buttons.
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are either not persuasive or are moot in view of the new ground(s) of rejection.
In response to Applicant’s arguments regarding the 112 2nd paragraph rejections, the amendments overcome these rejections and so they are no longer present.
In response to Applicant’s arguments regarding the amendment overcoming the previous rejection, these arguments are persuasive, however see the new rejection above using additional references to provide the teachings which are not present in the original art/rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734